Citation Nr: 1404535	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and from January 1987 to February 2005.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO, among other things, granted service connection for bilateral foot plantar fasciitis and assigned a noncompensable evaluation effective from March 1, 2005.

In a June 2007 rating decision, the RO increased the initial evaluation of the bilateral plantar fasciitis to 10 percent, effective from March 1, 2005.  While the Veteran has been granted a rating increase during the pendency of his appeal, this evaluation does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A hearing was held before the undersigned Veterans Law Judge at the RO in December 2009.  A transcript of the hearing is of record.

In January 2010, the Board, in pertinent part, denied the Veteran's claim for a higher initial evaluation for his bilateral plantar fasciitis.  Parenthetically, the Board notes that the remainder of the claims on appeal were remanded and ultimately granted by the RO in full and are not currently before the Board.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted a Joint Motion for Partial Remand filed by the parties.

In response to the Joint Motion, the Board remanded the case for additional development in December 2010 and August 2012.  That development was completed, and the Board again denied the Veteran's claim in April 2013.  The Veteran appealed the Board's decision to the Court.  In June 2013, the Court granted a Joint Motion for Remand filed by the parties.  The case has since been returned to the Board for appellate review.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of a December 2013 written appellate brief from the Veteran's representative.  The Board notes that to the extent a September 2013 VA ankle examination in Virtual VA - not specifically addressed by the agency of original jurisdiction (AOJ) in relation to this claim - shows that the Veteran reported wearing custom orthotics for his plantar fasciitis on a constant basis, the remainder of the examination addresses the ankle and is not related to the current appeal.  Indeed, the RO granted service connection for left Achilles tendonitis in an October 2013 rating decision, and this issue is not currently before the Board.  The Veteran's routine use of orthotics for his plantar fasciitis was noted on the VA examinations of record.  Moreover, in response to the Board's November 2013 letter to the Veteran following the most recent Joint Motion, the Veteran requested that the Board immediately proceed with readjudication of his appeal.

In summary, this electronic evidence shows the Veteran's routine and ongoing use of orthotics for his service-connected plantar fasciitis, which is a fact previously established in records reviewed by the AOJ in relation to this claim.  Thus, such evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.

The issue of entitlement to service connection for bilateral flatfoot appears to have been raised by the Veteran.  In particular, he submitted a copy of his September 2012 VA foot examination with notations made on the examination report regarding the nonservice-connected flatfoot findings.  Nevertheless, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's plantar fasciitis of the left foot has been moderate and productive of pain.

2.  Throughout the appeal period, the Veteran's plantar fasciitis of the right foot has been moderate and productive of pain.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, for plantar fasciitis of the left foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5299-5284 (2013).

2.  The criteria for a 10 percent evaluation, but no higher, for plantar fasciitis of the right foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5299-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for bilateral plantar fasciitis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for the Veteran's bilateral plantar fasciitis.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative, as well as a transcript of the December 2009 Board hearing.  Moreover, the AOJ ensured use of the Veteran's correct mailing address, as directed in the Board's August 2012 remand, and sent the most recent January 2013 supplemental statement of the case to that address.

As previously noted, the Board remanded the case for additional development on two occasions, to include VA examinations conducted in December 2010 and September 2012, in addition to previous VA examinations provided in December 2005 and October 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disability in this case.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected plantar fasciitis since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in December 2009.  During the hearing, the Veterans Law Judge set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case and supplemental statements of the case, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected bilateral plantar fasciitis, which is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276 for a foot disorder analogous to flatfoot.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.

Under Diagnostic Code 5276, a 10 percent evaluation is warranted for moderate unilateral or bilateral flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Under Diagnostic Code 5278, acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under metatarsal heads warrants a 20 percent evaluation if unilateral and a 30 percent rating if bilateral.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity warrants a 30 percent evaluation if unilateral and a 50 percent rating if bilateral.

Under Diagnostic Code 5284 (other foot injuries), a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation warranted for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.

In addition, the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Historically, the parties agreed in the September 2010 Joint Motion that the Board did not adequately discuss whether diagnostic codes other than 5276 were potentially applicable to the Veteran's service-connected plantar fasciitis, to include Diagnostic Codes 5278 (claw foot) and 5284 (other foot injuries) in the now vacated January 2010 decision.  In the June 2013 Joint Motion, the parties agreed that the Board did not adequately convey its basis for continuation of the 10 percent evaluation for the Veteran's plantar fasciitis under Diagnostic Code 5284, to include whether the Veteran was entitled to separate evaluations for each foot under that criteria and potential application of the bilateral factor under 38 C.F.R. § 4.26.

As an initial matter, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's consideration of the Veteran's claim has been undertaken with that obligation in mind.

A December 2004 service treatment record shows that the Veteran had been treated for a four to five year history of bilateral plantar fasciitis.  It was noted that he was treated with orthotics, cortisone injections, and night splints.
During the December 2005 VA examination, the Veteran reported bilateral foot pain that was worse on the left side, constant use of orthotic inserts, and multiple cortisone injections in his left foot.  The Veteran indicated that the orthotic inserts were fairly effective.  Since its onset in 1996, the course of the Veteran's plantar fasciitis was reported to have been stable.  He stated that his feet hurt in the morning and that the precipitating/alleviating factors were walking and moving in the morning.  He complained of flareups that occurred weekly or more often but lasted less than one day in duration.  He was reportedly unable to stand, but had no limitations on walking.  The Veteran stated that his left plantar fasciitis was manifested primarily by tenderness on the plantar surface of the heel whether he was walking, standing, or at rest.  In addition to pain, he reported having fatigability and a lack of endurance, when standing or walking, as well as calluses over the medial insole.  There was no history of swelling, heat, redness, stiffness, spasm, incoordination, or deformity of his toes.

On examination, the Veteran demonstrated moderately painful motion and tenderness to palpation over the left plantar foot and heel, but no evidence of abnormal motion, crepitus, effusion, fatigability of the foot, instability, deformity or structural abnormality of the foot, malunion or nonunion of the metatarsal joints, masses, muscle atrophy, redness, spasm, heat, weakness, incoordination, or other skin abnormalities, and his gait was normal.  The examiner stated that the Veteran's plantar fasciitis had a significant effect on his occupation, particularly with respect to weakness or fatigue and pain and mildly affected his activities of daily living, such as his ability to do chores, shop, exercise, drive, or participate in sports and recreation.  His plantar fasciitis had no effect on his ability to travel, feed, bathe, dress, or groom himself, or to attend to the wants of nature.

During the October 2009 VA examination, the Veteran reported that his plantar fasciitis had been intermittent with remissions since its onset.  He reported having a partial response to treatment, including elevation, rest, the application of cold, medication, night splints, and stretching.  There was no history of hospitalization or surgery, foot trauma, or foot-related neoplasm.  The Veteran reported a history of bilateral foot pain in the heel and arch, as well as stiffness in the Achilles tendon, particularly when standing or walking.  There was no reported history of swelling, heat, redness, fatigability, weakness, lack of endurance, or flare-ups of joint disease.  It was noted that the Veteran was able to stand between fifteen and thirty minutes and was able to walk one to three miles.  He continued to use orthotic inserts with good effect.

On examination, there was tenderness to palpation at the plantar heel and plantar fascia insertion bilaterally.  On the left foot, there was tenderness to palpation at the Achilles tendon insertion as well as a lump at the plantar fascia.  The Veteran's gait was normal with no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, vascular foot abnormality, malunion or nonunion of the metatarsal bones, or muscle atrophy.  X-rays of the feet revealed slight right hallux valgus deformity, a slight right calcaneal spur formation with an adjacent curvilinear soft tissue calcification.  There was also a prominent left calcaneal spur formation.  The examiner noted that the Veteran's plantar fasciitis did not have any significant effects on the performance of his job as a project manager.  He had reportedly lost one week of time at work due to an unrelated disorder (sinus surgery).  The plantar fasciitis caused severe impairment in the Veteran's ability to participate in sports, a moderate level of impairment to his ability to exercise, and a mild level of impairment in his ability to participate in recreation, but did not impair his ability to perform chores, shop, drive, travel, feed, bathe, dress, or groom himself, or to attend to the wants of nature.

During the December 2009 Board hearing, the Veteran testified that the current pain in his feet was "probably about the same" as when he was on active duty.  He indicated that he could walk a "good distance" and "get past" the pain as long as he wore certain shoes with orthotics.  He also testified that he was unable to do sports, such as running, and he was limited in walking and the length of time he could stand due to pain.  See Bd. Hrg. Tr. at 18-21.

In a September 2010 written statement from Dr. P.K. (initials used to protect privacy), the Veteran's private podiatrist, she noted that the Veteran experienced pain with the first step out of bed and that his pain becomes worse after "a lot of activity."  He had worn through his old orthotics.  It was noted that a physical examination revealed a decreased arch height, but full muscle strength, as well as pain with palpation to the medical tubercle of the calcaneus left foot.  Private treatment records from Dr. P.K. dated in September 2010 and October 2010 similarly document the Veteran's reported symptoms and examination findings and include diagnoses of plantar fasciitis and tarsal tunnel syndrome. 

In a November 2010 written statement, Dr. P.K. described the Veteran's treatment for plantar warts.  Specifically, the Veteran was treated on November 4, 2010, for pain in his left heel and plantar warts.  He was placed in a Cam Walker and Unna boot and given instructions to rest, ice, and elevate the area.  The Veteran's left foot was feeling better four days later, and his warts were doing better.  On November 22, 2010, the Veteran still had a lump on the back of his heel, but it did not hurt.  The Board notes that this letter did not describe the Veteran's service-connected plantar fasciitis symptoms.

In response to the Board's December 2010 remand, the Veteran was afforded a VA examination that same month during which he reported that his disability had become progressively worse and was not responding well to current treatment.  He reported having a partial response to treatment, including rest, elevation, the application of heat and cold, medication, night splints, and stretching.  There was no history of hospitalization or surgery, foot trauma, or foot-related neoplasm.  The Veteran reported that he experienced pain in the plantar heel and arch of his feet while standing and walking and that he was able to stand for fifteen to thirty minutes and walk more than a quarter mile, but less than a mile.  It was noted that his custom foot orthotics provided fair relief of his symptoms.

On examination, there was tenderness to palpation.  The Veteran's toes were straight, and there was no limitation of motion in the ankle or marked tenderness under the metatarsal heads.  The Veteran's gait was normal with no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, malalignment, pronation, muscle atrophy, skin or vascular foot abnormality, or malunion or nonunion of the metatarsal bones.  The examiner noted that the Veteran's plantar fasciitis did not have any significant effects on his occupation.  The Veteran's disability did prevent him from participating in sports and caused a severe impairment in his ability to exercise, a mild impairment in his ability to perform chores, go shopping, and engage in recreation, but did not impair his ability to travel, feed, bathe, dress, or groom himself, or to attend to the wants of nature.

In response to the Board's August 2012 remand, the Veteran was afforded another VA examination in September 2012 during which he reported that he wore orthotics, night splints, and dyna splint with minimal relief.  He described having pain with the "first step in [the] morning," with standing after prolonged sitting, and with prolonged weight bearing activities.  He stated that he was limited to walking to a quarter mile and standing for fifteen minutes.

On examination, there was pain on palpation to the bilateral medial calcaneal tubercle, medial and central band of the plantar fascia from proximal insertion to mid-arch and Achilles tendon insertion.  The examiner noted mild edema in the Veteran's left Achilles tendon and mild hyperkeratosis to the medial hallux and first metatarsophalangeal joint bilaterally.  Range of motion testing revealed dorsiflexion of the right and left ankles to 0 degrees without pain and to 5 degrees with three repetitions without pain.  Left and right ankle plantar flexion was 45 degrees without pain and 45 degrees with three repetitions, also without pain.  It was noted that the Veteran's decreased dorsiflexion was due to a tight gastrocnemius muscle and not due to ankylosis of the ankle joint.  The examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus or rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or a foot injury.

During the flatfoot (pes planus) portion of the examination, the Veteran was observed to have pain on use of his feet, but no indication of swelling on use.  He was noted to have a mild collapse of the arch, with symptoms relieved by orthotics.   Following examination and review of the claims file, the September 2012 VA examiner stated that the Veteran's foot limitation due to his plantar fasciitis was "moderate" without loss of use of either foot.  The examiner acknowledged the Veteran's reported pain and fatigue in his feet due to walking and standing, but noted that there was no incoordination or muscle weakness.  In describing the functional impact of the Veteran's plantar fasciitis, the examiner stated that the Veteran experienced decreased mobility and pain.

A September 2012 treatment record from the Veteran's private podiatrist continues to show ongoing treatment for his bilateral foot symptoms and complaints.
\
Following the June 2013 Joint Motion, the Veteran submitted one additional piece of evidence in support of his claim, the annotated version of the September 2012 VA examination, as discussed above in the referral portion of this decision.  The representative's December 2013 written brief acknowledged this submission.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to separate 10 percent evaluations throughout the appeal period for plantar fasciitis of the left and right feet under Diagnostic Codes 5299-5284.  In this regard, record shows that the Veteran's plantar fasciitis of both the left and right feet has been manifested primarily by pain and tenderness, and his primary functional impairment is limitation in the distance he can walk and length of time he can stand due to pain.  While a limited range of motion in the ankles has been demonstrated, the Veteran has maintained a normal gait throughout the appeal period.  Moreover, while the Veteran has complained that his orthotics provide minimal relief, the VA examination reports consistently indicate that his symptoms are relieved by orthotics.  The Veteran also told the October 2009 VA examiner his plantar fasciitis was intermittent with remissions, and he testified during the December 2009 Board hearing that he was able to manage ("get past") his pain symptoms using certain shoes and orthotics.  Indeed, even considering the history and examination findings, the September 2012 VA examiner characterized the Veteran's plantar fasciitis as being moderate in nature.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's plantar fasciitis is moderately severe in nature.

Based on consideration of the relevant medical history and demonstrated symptomatology in this case, the Board finds that the Veteran's resulting functional impairment due to his left and right foot plantar fasciitis is consistent with the criteria contemplated under Diagnostic Code 5284, and these disabilities are more appropriately rated by analogy under Diagnostic Code 5299-5284.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a proper diagnostic code "completely dependent upon the facts of a particular case"); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (a change in a diagnostic code by a VA adjudicator should be specifically explained).

In regard to the remaining diagnostic codes pertaining to the feet and considering the instructions of the Joint Motions, the Board notes that application of Diagnostic Code 5278 (claw foot) would not result in increased evaluations for the foot disabilities; therefore, its use is not more favorable to the Veteran.  In addition, the September 2012 VA examiner specifically indicated that the Veteran did not have claw foot.  Thus, the Veteran does not meet the criteria for a higher initial evaluation under the criteria for Diagnostic Code 5278.  Similarly, the rating criteria for weak foot, anterior metatarsalgia, hallux valgus, hallux rigidus, and hammer toe only allow for an evaluation of 10 percent each, and the record does not reflect, nor does the Veteran contend, that he has related malunion or nonunion of the tarsal or metatarsal bones.  In fact, the September 2012 VA examiner specifically indicated that the Veteran did not have malunion or nonunion of the tarsal or metatarsal bones or a number of other possible foot disorders.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283, excluding 5278.

Finally, in regard to Diagnostic Code 5276 (flatfoot), the Board notes that application of Diagnostic Code 5284 is more favorable to the Veteran because it allows for the assignment of a separate 10 percent evaluation for each foot, which the Board has found appropriate in this case.  Here, the Veteran's left and right foot plantar fasciitis is consistent with a moderate foot disorder, as discussed above, and he does not meet or approximate the criteria for the next higher evaluation of a "severe" flatfoot disability as contemplated under Diagnostic Code 5276.  The Board does acknowledge the Veteran's contentions, to include his highlighting of the nonservice-connected flatfoot symptoms found in the September 2012 VA examination report; however, at this point, the objective examination findings and treatment records do not reflect that these symptoms are manifestations service-connected plantar fasciitis, so as to warrant a different outcome in this case.  While the Veteran had been previously rated by analogy under Diagnostic 5276, he has not actually been service-connected for flatfoot.  Indeed, plantar fasciitis and flatfoot are two different diagnoses, and at this juncture, service connection has only been established for plantar fasciitis.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected bilateral plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the now assigned, separate 10 percent evaluations, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned evaluations under Diagnostic Codes 5299-5284.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the Veteran was able to perform repetitive motion testing without pain during the September 2012 VA examination, and it did not cause any additional functional impairment.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Therefore, the Board finds that the preponderance of the evidence is against findings for initial evaluations in excess of 10 percent at any point during the appeal period for the Veteran's left and right foot plantar fasciitis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

The Board is also mindful of the matter of application of the bilateral factor raised by the parties in the most recent Joint Motion.  However, the  Board notes that this matter will be addressed by the agency of original jurisdiction in effectuating the Board's grant of the separate evaluations now assigned for the Veteran's left and right foot plantar fasciitis.  Thus, no further consideration is necessary at this time. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral plantar fasciitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected plantar fasciitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the evaluations contemplate the Veteran's primary complaint of pain, as well as the resulting functional impairment, as discussed above.  There are higher ratings available under other diagnostic codes, but the Veteran's plantar fasciitis is not productive of such manifestations.  In fact, Diagnostic Code 5284 is broad, as it considers all symptomatology and whether such manifestations result in moderate, moderately severe, or severe disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral plantar fasciitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an initial evaluation of 10 percent for plantar fasciitis of the left foot is granted under Diagnostic Codes 5299-5284, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation of 10 percent for plantar fasciitis of the right foot is granted under Diagnostic Codes 5299-5284, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


